Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-8 are pending.
Claims 1-8 are rejected.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,3,4,5,6, 7,8 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1,2,3,4 of U.S. Patent No. 10979953.  Although the claims at issue are not identical, they are not patentably distinct from each other.
	For claim 1 of the current application, a claim mapping of limitations between current patent application and Claim 1 of USPN 10979953 is presented in the table below, wherein the differences between the claims are underlined.

Instant application 17227807 claim 1
Patented case 10979953 claim 1
A method performed by a terminal in a wireless communication system supporting carrier aggregation (CA), the method comprising:

A method by a terminal in a wireless communication system supporting carrier aggregation (CA), the method comprising:
receiving, from a base station, a first control message for requesting capability information on a radio access technology (RAT) of the terminal, wherein the first control message includes a value indicating a type of the RAT;

receiving a first control message for requesting capability information of the terminal, wherein the first control message includes a value indicating a type of radio access technology (RAT), the value being set as an evolved universal terrestrial radio access (EUTRA);
reporting, to the base station, the capability information corresponding to the value; 

reporting the capability information corresponding to the value being set as the EUTRA, wherein the capability information includes a list of frequency band combinations supported for the CA and information indicating whether the terminal allows an interruption on a primary cell for a predetermined band combination;
receiving, from the base station, a second control message of radio resource control (RRC) connection reconfiguration for adding or releasing a secondary cell;
receiving a second control message of radio resource control (RRC) connection reconfiguration for adding or releasing a secondary cell; and
performing an RRC connection reconfiguration procedure based on the second control message, 

performing an RRC connection reconfiguration procedure based on the second control message.

wherein an interruption of up to pre-configured time duration on a serving cell during the RRC connection reconfiguration procedure is allowed for the terminal, in case that the serving cell is in the same frequency band as the secondary cell being added or released.

wherein an interruption of up to 5 subframes on the primary cell during the RRC connection reconfiguration procedure is allowed for the terminal, in case that the primary cell is in the same frequency band as the secondary cell being added or released.


As indicated by the table above, the current application does not contain “the value being set as an evolved universal terrestrial radio access (EUTRA)”, “being set as the EUTRA”, “wherein the capability information includes a list of frequency band combinations supported for the CA and information indicating whether the terminal allows an interruption on a primary cell for a predetermined band combination”,  “an interruption of up to 5 subframes” .Thus, it would have been obvious to a person of ordinary skills at the time of filing date of the application to remove feature to arrive at a broader claim. Therefore claim 1 of the instant application is patentably not distinct from claim 1 of patented claim application 10979953.


Instant application 17227807 claim 2
Patented case 10979953 claim 1
wherein the capability information on the RAT of the terminal further includes frequency band combinations for the CA.
wherein the capability information includes a list of frequency band combinations supported for the CA 


For claim 3 of the current application, a claim mapping of limitations between current patent application and Claim 2 of USPN 10979953 is presented in the table below, wherein the differences between the claims are underlined.

Instant application 17227807 claim 3
Patented case 10979953 claim 2
A terminal in a wireless communication system supporting carrier aggregation (CA), the terminal comprising:
A terminal in a wireless communication system supporting carrier aggregation (CA), the terminal comprising:
a transmission/reception unit for transmitting and receiving signals; and a control unit configured to:

a transmission/reception unit for transmitting and receiving signals; and
a control unit configured to:
control the transmission/reception unit to receive, from a base station, a first control message for requesting capability information on a radio access technology (RAT) of the terminal, wherein the first control message includes a value indicating a type of the RAT,
control the transmission/reception unit to receive a first control message for requesting capability information of the terminal, wherein the first control message includes a value indicating a type of radio access technology (RAT), the value being set as an evolved universal terrestrial radio access (EUTRA),
control the transmission/reception unit to report, to the base station, the capability information corresponding to the value, 

control the transmission/reception unit to report the capability information corresponding to the value being set as the EUTRA, wherein the capability information includes a list of frequency band combinations supported for the CA and information indicating whether the terminal allows an interruption on a primary cell for a predetermined band combination,
control the transmission/reception unit to receive, from the base station, a second control message of radio resource control (RRC) connection reconfiguration for adding or releasing a secondary cell, and

control the transmission/reception unit to receive a second control message of radio resource control (RRC) connection reconfiguration for adding or releasing a secondary cell,
perform an RRC connection reconfiguration procedure based on the second 
control message, 

and perform an RRC connection reconfiguration procedure based on the second control message,
wherein an interruption of up to preconfigured time duration on a serving cell 
during the RRC connection reconfiguration procedure is allowed for the terminal, in case that the serving cell is in the same frequency band as the secondary cell being added or released.

wherein an interruption of up to 5 subframes on the primary cell during the RRC connection reconfiguration procedure is allowed for the terminal, in case that the primary cell is in the same frequency band as the secondary cell being added or released.


As indicated by the table above, the current application does not contain “the value being set as an evolved universal terrestrial radio access (EUTRA)”, “being set as the EUTRA”, “wherein the capability information includes a list of frequency band combinations supported for the CA and information indicating whether the terminal allows an interruption on a primary cell for a predetermined band combination”, “an interruption of up to 5 subframes”. Thus, it would have been obvious to a person of ordinary skills at the time of filing date of the application to remove feature to arrive at a broader claim. Therefore claim 3 of the instant application is patentably not distinct from claim 2 of patented claim application 10979953.

Instant application 17227807 claim 4
Patented case 10979953 claim 2
wherein the capability information on the RAT of the terminal further includes frequency band combinations for the CA.
wherein the capability information includes a list of frequency band combinations supported for the CA


For claim 5 of the current application, a claim mapping of limitations between current patent application and Claim 3 of USPN 10979953 is presented in the table below, wherein the differences between the claims are underlined.

Instant application 17227807 claim 5
Patented case 10979953 claim 3
A method performed by a base station in a wireless communication system supporting carrier aggregation (CA), the method comprising:
A method by a base station in a wireless communication system supporting carrier aggregation (CA), the method comprising:
transmitting, to a terminal, a first control message for requesting capability information on a radio access technology (RAT) of the terminal, wherein the first control message includes a value indicating a type of the RAT; 

transmitting to a terminal a first control message for requesting capability information of the terminal, wherein the first control message includes a value indicating a type of radio access technology (RAT), the value being set as an evolved universal terrestrial radio access (EUTRA);
receiving, from the terminal, the capability information corresponding to the 
value;

receiving from the terminal the capability information corresponding to the value being set as the EUTRA, wherein the capability information includes a list of frequency band combinations supported for the CA and information indicating whether the terminal allows an interruption on a primary cell for a predetermined band | combination;
transmitting, to the terminal, a second control message of radio resource control (RRC) connection reconfiguration for adding or releasing a secondary cell;
transmitting a second control message of radio resource control (RRC) connection reconfiguration for adding or releasing a secondary cell;
performing an RRC connection reconfiguration procedure based on the second 
control message, 

performing an RRC connection reconfiguration procedure based on the second control message.
wherein an interruption of up to preconfigured time duration on a serving cell 
during the RRC connection reconfiguration procedure is allowed for the terminal, in case that the serving cell is in the same frequency band as the secondary cell being added or released.

wherein an interruption of up to 5 subframes on the primary cell during the RRC connection reconfiguration procedure is allowed for the terminal, in case that the
primary cell is in the same frequency band as the secondary cell being added or released.


As indicated by the table above, the current application does not contain “the value being set as an evolved universal terrestrial radio access (EUTRA)”, “being set as the EUTRA”, “wherein the capability information includes a list of frequency band combinations supported for the CA and information indicating whether the terminal allows an interruption on a primary cell for a predetermined band combination”, “an interruption of up to 5 subframes”. Thus, it would have been obvious to a person of ordinary skills at the time of filing date of the application to remove feature to arrive at a broader claim. Therefore claim 5 of the instant application is patentably not distinct from claim 3 of patented claim application 10979953.

Instant application 17227807 claim 6
Patented case 10979953 claim 3
wherein the capability information on the RAT of the terminal further includes frequency band combinations for the CA.
wherein the capability information includes a list of frequency band combinations supported for the CA 



For claim 7 of the current application, a claim mapping of limitations between current patent application and Claim 4 of USPN 10979953 is presented in the table below, wherein the differences between the claims are underlined.

Instant application 17227807 claim 7
Patented case 10979953 claim 4
A base station in a wireless communication system supporting carrier aggregation (CA), the base station comprising:
A base station in a wireless communication system supporting carrier aggregation (CA), the base station comprising:


a transmission/reception unit for transmitting and receiving signals; and 
a control unit configured to:

a transmission/reception unit for transmitting and receiving signals; and a control unit configured to:
control the transmission/reception unit to transmit, to a terminal, a first control message for requesting capability information on a radio access technology (RAT) of the terminal, wherein the first control message includes a value indicating the RAT,
control the transmission/reception unit to transmit to a terminal a first control message for requesting capability information of the terminal, wherein the first control message includes a value indicating a type of radio access technology (RAT), the value being set as an evolved universal terrestrial radio access (EUTRA),
control the transmission/reception unit to receive, from the terminal, the capability information corresponding to the value,

control the transmission/reception unit to receive from the terminal the capability information corresponding to the value being set as the EUTRA, wherein the capability information includes a list of frequency band combinations supported for the CA and information indicating whether the terminal allows an interruption on a primary cell for a predetermined band combination,
control the transmission/reception unit to transmit, to the base station, a second control message of radio resource control (RRC) connection reconfiguration for adding or releasing a secondary cell, and

control the transmission/reception unit to transmit a second control message of radio resource control (RRC) connection reconfiguration for adding or releasing a secondary cell,
perform an RRC connection reconfiguration procedure based on the second control message,

perform an RRC connection reconfiguration procedure based on the second control message,
wherein an interruption of up to preconfigured time duration on a serving cell during the RRC connection reconfiguration procedure is allowed for the terminal, in case that the serving cell is in the same frequency band as the secondary cell being added or released.

wherein an interruption of up to 5 subframes on the primary cell during the RRC connection reconfiguration procedure is allowed for the terminal, in case that the primary cell is in the same frequency band as the secondary cell being added or released.


As indicated by the table above, the current application does not contain “the value being set as an evolved universal terrestrial radio access (EUTRA)”, “being set as the EUTRA”, “wherein the capability information includes a list of frequency band combinations supported for the CA and information indicating whether the terminal allows an interruption on a primary cell for a predetermined band combination”, “an interruption of up to 5 subframes”. Thus, it would have been obvious to a person of ordinary skills at the time of filing date of the application to remove feature to arrive at a broader claim. Therefore claim 7 of the instant application is patentably not distinct from claim 4 of patented claim application 10979953.

Instant application 17227807 claim 8
Patented case 10979953 claim 4
wherein the capability information on the RAT of the terminal further includes frequency band combinations for the CA.
wherein the capability information includes a list of frequency band combinations supported for the CA 




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US-PG-PUB 2014/0328228 A1) and in view of Siomina et al (US-PG-PUB 2015/0230112 A1).
The application is about a method for offloading traffic in Wireless LAN and is show in fig. 17 below. 
    PNG
    media_image1.png
    703
    528
    media_image1.png
    Greyscale









The primary reference Park et al. (US-PG-PUB 2014/0328228 A1) is about transmission mode on user terminal and is show in fig 15 below

    PNG
    media_image2.png
    713
    528
    media_image2.png
    Greyscale











The 2nd reference Siomina et al (US-PG-PUB 2015/0230112 A1) is about system for multi-carrier and controlling interruption and is shown in fig. 6 below.

    PNG
    media_image3.png
    731
    645
    media_image3.png
    Greyscale




For Claim 1. 	Park teaches a method performed by a terminal in a wireless communication system supporting carrier aggregation (CA) (Park fig. 2 a UE in a carrier aggregation system and fig. 16.  1520), the method comprising:
 receiving, from a base station, a first control message for requesting capability information on a radio access technology (RAT) of the terminal (Park fig.15, S1530 and s1430 [0113]), wherein the first control message includes a value indicating a type of the RAT (Park [0068] the request being received from a EUTRAN system see also [0070] [0071] and 1410 [0113] request having RAT-type);
 reporting, to the base station, the capability information corresponding to the value (Park fig. 15, S1542 and [0113] response message having value such as UE-EUTRA see also [1442]); 
and
Park teaches a RRC connection reconfiguration for adding Scell (Park [0065] RRC reconfiguration in connection with addition of a secondary cell Scell and S570 transmission from eNB to Ue),
Receiving (Park fig. 5,  S570  transmission from eNB to Ue), from the base station(Park fig.5, S570  transmission from eNB to Ue), a second control message of radio resource control (RRC) connection reconfiguration for adding or releasing a secondary cell performing an RRC connection reconfiguration procedure based on the second control message (Park [0065] RRC reconfiguration in connection with addition of a secondary cell Scell and fig.5, S570    transmission from eNB to Ue and fig. 5, S580 Ue transmitting to base station based on S570 ; this feature is well-known, see also Pelletier et al. (US‐PG‐PUB 2013/0028069 A1)[0085]),
Park does not teach wherein an interruption of up to pre-configured time duration on a serving cell is allowed for the terminal, in case that the serving cell is in the same frequency band as the secondary cell being added or released, 
However, Siomina from a similar field of endeavor teaches wherein an interruption of up to pre-configured time duration on a serving cell is allowed for the terminal (Siomina [0077] lines 8-11, information indicating a level of interruption on pcell which is indication that interruption on pcell is allowed and information pertaining to duration of the interruption being conveyed i.e. number of PRS subframe i.e. duration of interruption and [0124] intra-band and inter-band CA and see also fig. 8 step 806 [0150]-[0153]) , in case that the serving cell is in the same frequency band as the secondary cell being added or released (Siomina [0018] Scell and pcell frequency band identical which causes interruption on the Pcell and see also  fig. 8 step 806 [0150]-[0153]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling of the application to combine the teaching of Siomina and the teaching of Park to use a Pcell and a scell to avoid interruption because. Because Siomina teaches a method to avoid exceeding a permitted level of interruption allowing efficient use of carrier aggregation (Siomina [0047] [0048]).

For claim 2. The combination of Park and Siomina teaches all the limitations of parent claim 1, Park teaches   wherein the capability information on the RAT of the terminal further includes frequency band combinations for the CA (Park [0073] information element pertaining to capability having information such as CA full duplex).

For claim 3. Park teaches a terminal in a wireless communication system supporting carrier aggregation (CA), the terminal (Park fig. 2 a UE in a carrier aggregation system and fig. 16.  1520) comprising: 
a transmission/reception unit for transmitting and receiving signals (Park fig. 23, 2310 and 2330 TX and RX unit respectively); and a control unit (Park fig.22, 2320 controller) configured to:
 control the transmission/reception unit to receive, from a base station, a first control message for requesting capability information on a radio access technology (RAT) of the terminal (Park fig.15, S1530), wherein the first control message includes a value indicating a type of the RAT (Park fig. 14 1430), 
control the transmission/reception unit to report, to the base station (Park fig. 15, S1542), the capability information corresponding to the value (Park [0091] [0092] a parameter pertaining to band combination i.e. a list see fig. 15 1547 supported band combination also [0095] [0097] [0101] [0110]), 
Park teaches a RRC connection reconfiguration for adding Scell (Park [0065] RRC reconfiguration in connection with addition of a secondary cell Scell),
control the transmission/reception unit to receive(Park S570  transmission from eNB to Ue), from the base station(Park fig. 5,   S570  transmission from eNB to Ue), a second control message of radio resource control (RRC) connection reconfiguration for adding or releasing a secondary cell(Park [0065] RRC reconfiguration in connection with addition of a secondary cell Scell and fig. 5,   S570  transmission from eNB to Ue and S580 Ue transmitting to base station based on fig. 5,  S570 ),performing an RRC connection reconfiguration procedure based on the second control message (Park [0065] RRC reconfiguration in connection with addition of a secondary cell Scell and S570  transmission from eNB to Ue and S580 Ue transmitting to base station based on S570 ),
Park does not teach wherein an interruption of up to pre-configured time duration on a serving cell is allowed for the terminal, in case that the serving cell is in the same frequency band as the secondary cell being added or released, 
However, Siomina from a similar field of endeavor teaches wherein an interruption of up to pre-configured time duration on a serving cell is allowed for the terminal (Siomina [0077] lines 8-11, information indicating a level of interruption on pcell which is indication that interruption on pcell is allowed and information pertaining to duration of the interruption being conveyed i.e. number of PRS subframe i.e. duration of interruption and [0124] intra-band and inter-band CA and see also fig. 8 step 806 [0150]-[0153]) , in case that the serving cell is in the same frequency band as the secondary cell being added or released(Siomina [0018] Scell and pcell frequency band identical which causes interruption on the Pcell and see also  fig. 8 step 806 [0150]-[0153]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Siomina and the teaching of Park to use a Pcell and a scell to avoid interruption because. Because Siomina teaches a method to avoid exceeding a permitted level of interruption allowing efficient use of carrier aggregation (Siomina [0047] [0048]).

For claim 4. The combination of Park and Siomina teaches all the limitations of parent claim 3, wherein the capability information on the RAT of the terminal further includes frequency band combinations for the CA (Park [0073] information element pertaining to capability having information such as CA full duplex).

For claim 5.	 Park teaches a method performed by a base station in a wireless communication system supporting carrier aggregation (CA) (Park fig 15, 1520), the method comprising: 
transmitting, to a terminal, a first control message for requesting capability information on a radio access technology (RAT) of the terminal (Park fig. 15, S1530), wherein the first control message includes a value indicating a type of the RAT (Park fig. 14 1430); 
receiving, from the terminal, the capability information corresponding to the 
value (Park fig. 15 S1540);
a RRC connection reconfiguration for adding Scell (Park [0065] RRC reconfiguration in connection with addition of a secondary cell Scell),
transmitting(Park fig. 5,   S570  transmission from eNB to Ue), to the terminal(Park fig. 5,   S570  transmission from eNB to Ue), a second control message of radio resource control (RRC) connection reconfiguration for adding or releasing a secondary cell(Park [0065] RRC reconfiguration in connection with addition of a secondary cell Scell and fig. 5,   S570  transmission from eNB to Ue and S580 Ue transmitting to base station based on S570 ), performing an RRC connection reconfiguration procedure based on the second control message (Park [0065] RRC reconfiguration in connection with addition of a secondary cell Scell and fig. 5,  S570  transmission from eNB to Ue and S580 Ue transmitting to base station based on fig. 5,  S570 ),
Park does not teach wherein an interruption of up to pre-configured time duration on a serving cell is allowed for the terminal, in case that the serving cell is in the same frequency band as the secondary cell being added or released.
However, Siomina from a similar field of endeavor teaches wherein an interruption of up to pre-configured time duration on a serving cell is allowed for the terminal (Siomina [0077] lines 8-11, information indicating a level of interruption on pcell which is indication that interruption on pcell is allowed and information pertaining to duration of the interruption being conveyed i.e. number of PRS subframe i.e. duration of interruption and [0124] intra-band and inter-band CA see also fig. 8 step 806 [0150]-[0153]) , in case that the serving cell is in the same frequency band as the secondary cell being added or released (Siomina [0018] Scell and pcell frequency band identical which causes interruption on the Pcell see also fig. 8 step 806 [0150]-[0153]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Siomina and the teaching of Park to use a Pcell and a scell to avoid interruption because. Because Siomina teaches a method to avoid exceeding a permitted level of interruption allowing efficient use of carrier aggregation (Siomina [0047] [0048]).

For claim 6. The combination of Park and Siomina teaches all the limitations of parent claim 5, wherein the capability information on the RAT of the terminal further includes frequency band combinations for the CA (Park [0073] information element pertaining to capability having information such as CA full duplex). 

For claim 7. Park teaches a base station in a wireless communication system supporting carrier aggregation (CA) (Park fig 15, 1520), the base station comprising:
a transmission/reception unit for transmitting and receiving signals (Park fig.22,2210 and 2230); and 
a control unit (Park fig. 22,2220) configured to:
 control the transmission/reception unit to transmit, to a terminal, a first control message for requesting capability information on a radio access technology (RAT) of the terminal (Park fig. 15, S1530), wherein the first control message includes a value indicating the RAT (Park fig. 14 1430),
control the transmission/reception unit to receive, from the terminal, the capability information corresponding to the value (Park fig. 15 S1540),
a RRC connection reconfiguration for adding Scell (Park [0065] RRC reconfiguration in connection with addition of a secondary cell Scell),
control the transmission/reception unit to transmit(Park fig. 5, S570  transmission from eNB to Ue), to the base station(Park fig. 5, S570  transmission from eNB to Ue), a second control message of radio resource control (RRC) connection reconfiguration for adding or releasing a secondary cell (Park [0065] RRC reconfiguration in connection with addition of a secondary cell Scell and fig. 5,  S570  transmission from eNB to Ue and S580 Ue transmitting to base station based on fig. 5, S570 ),performing an RRC connection reconfiguration procedure based on the second control message (Park [0065] RRC reconfiguration in connection with addition of a secondary cell Scell and fig. 5,  S570  transmission from eNB to Ue and S580 Ue transmitting to base station based on fig. 5,  S570 ),
Park does not teach wherein an interruption of up to pre-configured time duration on a serving cell is allowed for the terminal, in case that the serving cell is in the same frequency band as the secondary cell being added or released.
However, Siomina from a similar field of endeavor teaches wherein an interruption of up to pre-configured time duration on a serving cell is allowed for the terminal (Siomina [0077] lines 8-11, information indicating a level of interruption on pcell which is indication that interruption on pcell is allowed and information pertaining to duration of the interruption being conveyed i.e. number of PRS subframe i.e. duration of interruption and [0124] intra-band and inter-band CA see also fig. 8 step 806 [0150]-[0153]) , in case that the serving cell is in the same frequency band as the secondary cell being added or released (Siomina [0018] Scell and pcell frequency band identical which causes interruption on the Pcell see also fig. 8 step 806 [0150]-[0153]).
Thus, it would have been obvious to a person of ordinary at the time of filling to combine the teaching of Siomina and the teaching of Park to use a Pcell and a scell to avoid interruption because. Because Siomina teaches a method to avoid exceeding a permitted level of interruption allowing efficient use of carrier aggregation (Siomina [0047] [0048]).

For claim 8. The combination of Park and Siomina teaches all the limitations of parent claim 7, wherein the capability information on the RAT of the terminal further includes frequency band combinations for the CA (Park [0073] information element pertaining to capability having information such as CA full duplex).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412